Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/25/22 was filed same with the mailing date of the present application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 11,289,141. Although the claims at issue are not identical, they are not patentably distinct from each other because:
All limitations of present claim 9 are disclosed in claim 9 of US Patent 11,289,141, whereas the limitation “wherein a number of memory cells in the first array of memory cells different from a number of memory cells in the second array of memory cells” in present claim 1 would read on the limitation “wherein a number of rows of memory cells in the first array of memory cells is different from a number of rows of memory cells in the second array of memory cells” in claim 1 of US Patent 11,289,141.
Limitations of present claim 2 are fully disclosed in claim 2 of US Patent 11,289,141.
Limitations of present claim 5 are disclosed in claim 3 of US Patent 11,289,141.
Limitations of present claim 6 are disclosed in claim 4 of US Patent 11,289,141.
Limitations of present claim 7 are disclosed in claim 5 of US Patent 11,289,141.
Limitations of present claim 8 are disclosed in claim 7 of US Patent 11,289,141.
All limitations of present claim 9 are disclosed in claim 9 of US Patent 11,289,141, whereas the limitation “wherein lengths of the first pair of complementary data lines are different than lengths of the second pair of complementary data lines.” in present claim 9 would read on the limitation “wherein lengths of the first pair of complementary data lines are shorter than lengths of the second pair of complementary data lines” in claim 9 of US Patent 11,289,141.
Limitations of present claim 10 are disclosed in claim 13 of US Patent 11,289,141.
Limitations of present claim 11 are disclosed in claim 6 of US Patent 11,289,141.
Limitations of present claim 12 are disclosed in claim 8 of US Patent 11,289,141.
Limitations of present claim 13 are disclosed in claim 14 of US Patent 11,289,141.
Limitations of present claim 14 are disclosed in claim 14 of US Patent 11,289,141.
Limitations of present claim 15 are disclosed in claim 12 of US Patent 11,289,141.
Limitations of present claim 16 are disclosed in claim 15 of US Patent 11,289,141.
Allowable Subject Matter
Claims 17-20 are allowed. Claim 17 is the independent claim.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose a method, comprising in combination with other cited limitations, activating, according to a word line address, one of a number M of a plurality of word lines that include a first subgroup and a second subgroup arranged adjacent to the first subgroup in a memory device, wherein a first word line to an N-th word line in the plurality of word lines are arranged in an alternate order in the first and second subgroups, and an (N+1)-th word line to an M-th word line are arranged in the second subgroup, wherein N and M are positive integers, and N is associated with a predetermined ratio of a number of memory cells in a first array of memory cells in a first segment of the memory device and a number of memory cells in a second array of memory cells in a second segment of the memory device, wherein the first array of memory cells and the second array of memory cells are coupled to the plurality of word lines.
Claims 18-20 are therefore allowed because of their dependency on claim 17.
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to disclose the integrated circuit of claim 1, further comprising: a third pair of complementary data lines coupled to the first pair of complementary data lines; and a precharge circuit coupled to the first pair of complementary data lines and the third pair of complementary data lines, and configured to precharge, according to a word line address, the first pair of complementary data lines and the third pair of complementary data lines, wherein the word line address is associated with a predetermined ratio of the number of memory cells in the first array of memory cells over the number of memory cells in the second array of memory cells.
Claim 4 is therefore allowable because of its dependency on claim 3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fujiwara et al. (US 9,886,996) disclose a SRAM device includes a plurality of SRAM cells arranged in a plurality of rows and a plurality of columns, wherein respective SRAM cells include respective pairs of complementary data storage nodes to store respective data states. A first pair of access transistors is coupled to the complementary data storage nodes of an SRAM cell and is configured to selectively couple the complementary data storage nodes to a first pair of complementary bitlines; respectively. A second pair of access transistors is coupled to the complementary data storage nodes of the SRAM cell and is configured to selectively couple the complementary data storage nodes to a second pair of complementary bitlines; respectively.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T NGUYEN whose telephone number is (571)272-1880. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T NGUYEN/Primary Examiner, Art Unit 2824